                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-416-FDW-DSC


 LAURA K. PALACIO,                                )
                                                  )
                   Plaintiff,                     )
                                                  )                    ORDER
 v.                                               )
                                                  )
 NANCY A. BERRYHILL,                              )
 Acting Commissioner of Social Security,          )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on “Defendant’s Motion to Dismiss Plaintiff’s

Complaint for Writ of Mandamus” (document #9).

       The Court has reviewed the Motion and the parties’ briefs. Defendant challenges the

Court’s subject-matter jurisdiction, contending “that Plaintiff has not exhausted her administrative

remedies, and pursuant to 42 U.S.C. § 405(g), mandamus jurisdiction is barred.” “Defendant’s

Memorandum of Points and Authorities in Support of Motion to Dismiss Plaintiff’s Complaint for

Writ of Mandamus” at 2 (document #9-1). Defendant’s three-page brief is woefully inadequate

and fails to address the applicable authority. See Weinberger v. Salfi, 422 U.S. 749, 757-759

(1975); Hopewell Nursing Home, Inc. v. Schweiker, 666 F.2d 34, 42 (4th Cir. 1981) (“we

accordingly refuse to allow jurisdiction be founded on the mandamus statute, at least absent a

showing, not made here, that the [Defendant] simply will not act on claims presented to him”)

(emphasis added). See also Buchanan v. Apfel, 249 F.3d 485 (6th Cir. 2001); Koerpel v. Heckler,

797 F.2d 858 (10th Cir. 1986); Homewood Prof. Care Ctr., Ltd. v. Heckler, 764 F.2d 1242 (7th

Cir. 1985); Ganem v. Heckler, 746 F2d 846, 850-51 (D.C. Cir. 1984); Belles v. Schweiker, 720
F.2d 509, 512 n.4 (8th Cir. 1983); Ellis v Blum, 643 F.2d 68, 81 (2d Cir. 1981); Elliott v.

Weinberger, 564 F.2d 1219, 1227-1228 (9th Cir. 1977); Hazelwood Chronic & Convalescent

Hosp. v. Weinberger, 543 F.2d 703, 706 n.5 (9th Cir. 1976); Mattern v. Weinberger, 519 F.2d 150

(3rd Cir. 1975).

       Subject matter jurisdiction is a threshold issue for the Court. Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 96 (1998); Jones v. American Postal Workers Union, 192 F.3d 417, 422

(4th Cir. 1999); Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999). The requirements

are so absolute that “[n]o party need assert [a lack of subject matter jurisdiction]. No party can

waive the defect, or consent to jurisdiction. No court can ignore the defect; rather a court, noticing

the defect, must raise the matter on its own.” Wisconsin Dept. of Corrections v. Schacht, 524 U.S.

381, 389 (1998) (internal citations omitted). See also Ashcroft v. Iqbal, 129 S. Ct. 1937, 1945

(2009) (“Subject-matter jurisdiction cannot be forfeited or waived and should be considered when

fairly in doubt”) (citing Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006); United States v.

Cotton, 535 U.S. 625, 630 (2002)); Insurance Corp. of Ireland v. Compagnie des Bauxites de

Guinee, 456 U.S. 694, 702 (1982).

       Accordingly, the Court will ORDER the parties to file supplemental briefs that thoroughly

address the jurisdictional issue.

       IT IS HEREBY ORDEED that:

       1. On or before February 25, 2019, Defendant shall file a supplemental brief in support of

           her Motion.

       2. On or before March 11, 2019, Plaintiff shall file a supplemental brief opposing the

           Motion.
3. Defendant is granted leave to file a supplemental reply brief within seven days of the

   filing of Plaintiff’s supplemental brief.

4. The Clerk is directed to send copies of this Order to counsel for the parties and to the

   Honorable Frank D. Whitney.

SO ORDERED.


                          Signed: January 24, 2019
